MEMORANDUM **
on C. James appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action challenging his expulsion from Spokane Community College for misconduct. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Littlejohn v. United States, 321 F.3d 915, 919 (9th Cir.2003). We affirm.
The district court properly granted summary judgment based on the doctrine of claim preclusion. James may not reliti-gate whether defendants improperly expelled him from the College because those claims have already been litigated by the parties in state court and ultimately decided by the Washington courts in favor of defendants. See James v. Cmty. Colls. of Spokane, No. 06-2-006116-2, slip op. at 3 (Wash.Super. Ct. June 2, 2006); James v. Spokane Cmty. Coll., No. 79720-0, slip op. at 2 (Wash. March 2, 2007); see also Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 921 (9th Cir.2003) (describing elements of claim preclusion under Washington law).
James’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.